DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 30 August 2021 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1, 2, 6, 9, 11, 12, 16, 18, 22, 29, 48, 62, and 317-320 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252015 A1 (Hindson et al.) in view of US 2015/0099670 A1 (Li et al.), US 2014/0274735 A1 (Granados), US 2008/0014576 A1 (Jovanovich et al.), US 2010/0041024 A1 (Fuhrmann et al.),  US 2006/0134643 A1 (Berlin et al.), US 2014/0098252 A1 (Chang et al.) and US 2007/0098600 A1 (Kayyem).

Hindson et al., teach methods for isolation, treatment, and elution of DNA in biological samples which can be subjected to deamination.
As seen in paragraph [0422] (Example 1), a biological sample (maternal plasma), which has been lysed, is applied to a column and the purified DNA is subsequently eluted.
Hindson et al., in paragraphs [0093] and [0094], teach processes and methods whereby the deamination of cytosine can occur, including bisulfite treatment and desulfonation.  As stated therein:
[0092] A. Methylation-Specific Reagents 

[0093] The present disclosure provides methods and compositions that can involve digesting, degrading and/or modifying DNA in a methylation-specific manner. As described herein, enzymes such as methylation-sensitive restriction enzymes are useful in the present disclosure. Other types of methylation-sensitive chemical reagents also can be used, e.g., reagents comprising bisulfite, disulfite, hydrogen sulfite or combinations thereof. Variations of bisulfite conversion are known to persons of ordinary skill in the relevant art (see, e.g., Frommer et al., Proc Natl Acad Sci USA., 89:1827-31, 1992, Olek, Nucleic Acids Res. 24:5064-6, 1996; and PCT/EP2004/011715, each of which is herein incorporated by reference in its entirety)...

[0094] In some embodiments, a methylation-sensitive treatment involves treating a sample with bisulfite, such as a bisulfite comprising sodium bisulfite. Bisulfites are generally capable of chemically converting a cytosine (C) to a uracil (U) without chemically modifying a methylated cytosine and therefore can be used to differentially modify a DNA sequence based on the methylation status of the DNA. Unmethylated cytosine is converted to uracil through a three-step process during sodium bisulfite modification. The steps are sulfonation to convert cytosine to cytosine sulfonate, alkali desulfonation to convert uracil sulfonate to uracil.

Hindson et al., at paragraph [0095], teaches that kits for DNA bisulfite modification are commercially available. As disclosed therein:
[0095] Kits for DNA bisulfite modification are commercially available from, for example, Human Genetic Signatures' Methyleasy and Chemicon's CpGenome Modification Kit. See also, WO04096825A1, which describes bisulfite modification methods and Olek et al. Nuc. Acids Res. 24:5064-6 (1994), which discloses methods of performing bisulfite treatment and subsequent amplification on material embedded in agarose beads; both of which are herein incorporated by reference in their entireties.

Hindson et al., at paragraphs [0113] – [0119], teach that amplification of the modified/converted DNA can be performed and that the DNA can be detected.  As disclosed therein:
[0113] D. Amplification and Detection 

[0114] In aspects of the present disclosure, one or more target sequences are amplified. In some embodiments, one or more of each of a target and reference sequence are amplified. In some embodiments, one or more probes recognizing one or more target and/or reference sequences are amplified. The probes can be, e.g., TaqMan, precircle, padlock, or molecular inversion probes (MIPs) or other probes known in the art or described herein. 

[0115] An amplification reaction can occur after treatment by the methylation-dependent differential modification process…   (Emphasis added)

[0116] Methods of amplifying specific DNA sequences are known in the art, and include various PCR-based methods of amplification. Other suitable amplification methods include the ligase chain reaction (LCR) (for example, Wu and Wallace, Genomics 4, 560 (1989), Landegren et al., Science 241, 1077 (1988) and Barringer et al. Gene 89:117 (1990)), transcription amplification (Kwoh et al., Proc. Natl. Acad. Sci. USA 86, 1173 (1989) and WO88/10315), self-sustained sequence replication (Guatelli et al., Proc. Nat. Acad. Sci. USA, 87, 1874 (1990) and WO90/06995), selective amplification of target polynucleotide sequences (U.S. Pat. No. 6,410,276), consensus sequence primed polymerase chain reaction (CPPCR) (U.S. Pat. No. 4,437,975), arbitrarily primed polymerase chain reaction (AP-PCR) (U.S. Pat. Nos. 5,413,909, 5,861,245), rolling circle amplification (RCA) (for example, Fire and Xu, PNAS 92:4641 (1995) and Liu et al., J. Am. Chem. Soc. 118:1587 (1996)) and nucleic acid based sequence amplification (NABSA), (See, U.S. Pat. Nos. 5,409,818, 5,554,517, and 6,063,603). Other amplification methods that can be used are described in, U.S. Pat. Nos. 

[0117] PCR can be carried out as an automated process with a thermostable enzyme. In this process, the temperature of the reaction mixture is cycled through a denaturing region, a primer annealing region, and an extension reaction region automatically. Machines specifically adapted for this purpose are commercially available. Although PCR amplification of a target polynucleotide sequence (e.g., that of RASSF1A, APC, CASP8, RARB, SCGB3A1, DAB2IP, PTPN6, THY1, TMEFF2, or PYCARD) can be used in practicing the methods of present disclosure, one of skill in the art will recognize that the amplification of a genomic sequence found in a maternal blood sample can be accomplished by any known method, such as ligase chain reaction (LCR), transcription-mediated amplification, and self-sustained sequence replication or nucleic acid sequence-based amplification (NASBA), each of which provides sufficient amplification. More recently developed branched-DNA technology can also be used to qualitatively demonstrate the presence of a particular genomic sequence, which represents a particular methylation pattern, or to quantitatively determine the amount of this particular genomic sequence in the maternal blood. For a review of branched-DNA signal amplification for direct quantification of nucleic acid sequences in clinical samples, see Nolte, Adv. Clin. Chem. 33:201-235, 1998, which is herein incorporated by reference in its entirety.  (Emphasis added)

[0118] Other techniques for amplification include the methods described in U.S. Pat. No. 7,048,481, which is herein incorporated by reference in its entirety. Briefly, the techniques include methods and compositions that separate samples into small droplets, in some instances with each containing on average less than one nucleic acid molecule per droplet, amplifying the nucleic acid sequence in each droplet and detecting the presence of a particular target sequence. In some embodiments, the sequence that is amplified is present on a probe to the genomic DNA, rather than the genomic DNA itself.   (Emphasis added)

[0119] Primers can be designed according to known parameters for avoiding secondary structures and self-hybridization.  (Emphasis added)

Hindson et al., at paragraph [0143], teach that methods for detection of methylation status are disclosed and known.  As stated therein:
[0143] Methods for detection of methylation status are disclosed, for example, in Fraga and Esteller, BioTechniques 33:632-649 (2002) and Dahl and Guldberg Biogerontology 4:233-250 (2003), each of which is herein incorporated by reference in its entirety. Methylation detection using bisulfite modification and target specific PCR have been 

The above showing is deemed to meet limitations of claims 1, 6, 18, 29, 48, 62, and 317. 

Hindson et al., at paragraph [0007], teach using bisulfite reagents.  As stated therein:
In some embodiments, said methylation-sensitive reagent is selected from the group consisting of : bisulfite, hydrogen sulfite and disulfite.

Hindson et al., have not been found to teach use of ammonium bisulfite (claims 12 and 16).

While Hindson et al., teach that automated devices for performing various forms of an amplification reaction are known, they have not been found to teach the use of a cartridge which can comprise matrix material for purifying DNA, converting the DNA, as well as means for performing the amplification reaction (PCR), wherein the desulfonation and PCR steps are performed in the same “reaction channel or chamber”.

Li et al., at paragraph [0016], teach using ammonium bisulfite in treating DNA.  As stated therein:
[0016] In an embodiment of the invention, the purified DNA sample is treated with bisulfite reagents. These bisulfite reagents may include but not limited to sodium bisulfite, potassium bisulfite, ammonium bisulfite, magnesium bisulfite, sodium metabisulfite, potassium metabisulfite, ammonium metabisulfite and magnesium metabisulfite. Bisulfite salts such as sodium bisulfite or ammonium bisulfite can convert cytosine to uracil and leave the 5-mC the same. Thus after bisulfite treatment 5-mC in the DNA remains the same and unmodified cytosines will be changed to uracil. The bisulfite treatment can be performed by using the methods disclosed in prior art or commercial 

The above showing is deemed to meet limitations of claims 12 and 16.

Li et al., like Hindson et al., have not been found to teach that automated devices for performing various forms of an amplification reaction were known, nor have they been found to teach the use of the cartridge which can comprise matrix material for purifying DNA, converting the DNA, as well as means for performing the amplification reaction (PCR).

Granados, at paragraph [0088] teaches that the methylation-specific reagents, including primers and probes, which can be labeled, can be provided in not only kits, but also via reagent handling devices.  As disclosed therein:
[0088] In some embodiments, the present invention provides kits and systems for the amplification and/or analysis of nucleic acids. In some embodiments, kits include reagents necessary, sufficient or useful for analysis and detection of methylated nucleic acids (e.g., primers, probes, solid supports, reagents, controls, instructions, etc.). For example, in some embodiments, kits comprise pairs of primer for amplification of multiple amplicons of a target. In some embodiments, kits comprise multiple labeled probes (e.g., comprising the same or different labels). In some embodiments, kits comprise reagents for methylation-specific detection (e.g., bisulfite reagents). In some embodiments, systems include automated sample and reagent handling devices (e.g., robotics).  (Emphasis added)


While Granados teaches that reagents and means for performing such an assay can be provided in both kits and “automated sample and reagent handling devices”, he has not been found to teach of the chambers of the cartridge be arranged such that PCR and the heating step in desulfonation are performed in the same “reaction channel or chamber”. (Claim 16) 

Jovanovich et al., teach of “microfluidic devices”. As stated in the abstract:
Methods and devices for the interfacing of microchips to various types of modules are disclosed. The technology disclosed can be used as sample preparation and analysis systems for various applications, such as DNA sequencing and genotyping, proteomics, pathogen detection, diagnostics and biodefense.  (Emphasis added)

Jovanovich et al., at paragraph [0058], teach that the devices can be used to not only prepare the sample, but to also be used in the analysis of same.  As disclosed therein:
[0058] The present disclosure provides integrated modular systems having complementary functionalities for the preparation and analysis of target analytes from various samples. The systems disclosed herein find use in the preparation and analysis of various target analytes, including but not limited to, molecules (e.g. toxins, pharmaceuticals), biomolecules (e.g., nucleic acids, polypeptides, lipids), cells (e.g., eukaryotic and prokaryotic cells (e.g., Bacillus, Escherichia)), spores (e.g., B. anthracis), viruses (e.g., influenza, smallpox), and other materials, which can be selected at the discretion of the practitioner. In various exemplary embodiments, sample preparation and analysis can be performed by one or more of the system modules, as described below.  (Emphasis added)

Jovanovich et al., at paragraph [0061], teach:
In various exemplary embodiments, a microfluidic device can be a microchip-based cartridge, and can be non-replaceable/reusable or disposable. The microchips disclosed herein can have any shape or dimension. For example, a microchip can be a circular cartridge with one or more radial sample preparation or analysis units and can be used with an instrument that operates the microchip.  (Emphasis added)

Jovanovich et al., at paragraph [0064], teach that the device can comprise beads (applicant’s “matrix material”), to which the DNA can be bound and eluted. As disclosed therein:
[0064] In various exemplary embodiments suitable for bead-based microfluidic device processing, beads can be reversibly immobilized at various points of the microfluidic passage or circuit by a weir or other physical impediment interposed within the fluidic circuit, by magnetic fields, by affinity capture of the bead, by electrical capture or other mechanisms. In various embodiments, beads can be moved through the fluidic passages or circuit, and can be subjected physical or chemical processing. Analytes that are adherent, or affixed, or adsorbed, or absorbed or otherwise attached to the beads can be subsequently moved into a downstream reaction chamber for further on-chip (that is, within microfluidic device) processing or analysis. In some embodiments, material, such as target analytes, can be eluted off the beads as desired. In some embodiments, series of beads with different affinities can be linked into more complex biomolecular processes with high specificity and sensitivity, e.g., one step can bind cells onto beads, the next can immobilize specific DNA sequences onto beads for cleanup prior to reaction, and a third bead can be used to bind reaction products for purification before introduction into a mass spectrometer and the like.  (Emphasis added)

Jovanovich et al., at paragraph [0071], teach of the affinities that the beds of beads, applicant’s column of “matrix material”, can comprise.  As disclosed therein:
[0071] Materials suitable for capturing target analytes onto a surface include various types of extraction matrix materials that can be comprised of beads, monoliths, modified polymers, and the like. In some embodiments, extraction matrix materials can comprise various attached functional groups (e.g., C4, C18, carboxy, and amino groups), mixed beds of various beads or chemistries, or affinity capture moieties (e.g., antibodies, lectins, haptens, ligands (e.g., biotin), receptors, nucleic acids, etc.). In some embodiments, nucleic acids can be captured using carboxylated beads, such as SPRI or unmodified silica beads, and eluted into a suitable volume of a polar solvent, such as water.  (Emphasis added)

Jovanovich et al., at paragraph [0109], teach that the device can comprise multiple chambers that are in fluid communication with each other, yet under the control of valves and pumps. As disclosed therein:
In some embodiments, a microfluidic device can be a microchip, nanochip, or picochip held in a cartridge that inputs samples from the SCPM, routs liquids between fluidic circuits and reaction chambers, adds reagents, and performs assays for various target analytes, such nucleic acids and toxins. In some embodiments, the various types of chips can process samples in individual bioprocessor modules using MOV valves, pumps, and routers as system control elements to thereby control reaction times and sequences. In some embodiments, the chips disclosed herein can be integrated with an SCPM.  (Emphasis added)


As evidenced above, the device of Jovanovich et al., can comprise not only a number of chambers, but can also comprise the “matrix material” used for capturing nucleic acids, as well as the reagents that it adds to a reaction (claim 26).  Given such, the aspect of there being a second column/chamber, comprising the “matrix material” (limitation of claim 1), is deemed to be fairly suggested. 
As seen at paragraph [0122], the device can comprise not only chambers, but a “central valve” (claim 22).  As disclosed therein:
[0122] In some embodiments, self-priming pumps (FIG. 10) can be made by combining three of the valves shown in FIG. 9. The central diaphragm valve can be larger than the flanking valves which function to control the direction of flow. In addition, the central valve can function as a reaction chamber or mixer…

Jovanovich et al., at paragraph [0098], teach that the device can be configured to so allow for elution of the purified nucleic acid.  As disclosed therein:
In some embodiments, nucleic acids can be purified onto modified beads, such as SPRI carboxylated beads, using several different chaotrophs and elution recovery chemistries.  (Emphasis added)


Jovanovich et al., at paragraph [0131], teach that the device can be used in any form of PCR reaction.  As stated therein:
[0131] The above-described BPM can be applied to any PCR-based assays, such as individual or multiplexed PCR, variable number tandem repeats (VNTR), multi-locus VNTR analysis (MLVA), or other assays.  (Emphasis added)

Jovanovich et al., at paragraph [0170], teach that the device can be used to perform any of a variety of PCR reactions, and that the determination of optimized conditions when using such multi-chambered devices is within the abilities of skilled artisans.  As asserted to therein:
[0170] The number of amplification cycles, reaction times, cycling profiles, and the concentration of different reactants, i.e., primers, polymerase, dNTPs, ddNTPs, etc, can be individually optimized as needed and is within the abilities of the skilled artisan. For example, the range of DNA concentrations tolerated can be determined and a matrix of the performance of a range of DNA-to-primer concentrations measured.

As evidenced above, Jovanovich et al., teach of a variety of devices that may be configured so to allow for the treatment and analysis of DNA/nucleic acids.  As noted above, Jovanovich et al., in paragraph [0064], teach:
can be subsequently moved into a downstream reaction chamber for further on-chip (that is, within microfluidic device) processing or analysis. In some embodiments, material, such as target analytes, can be eluted off the beads as desired. In some embodiments, series of beads with different affinities can be linked into more complex biomolecular processes with high specificity and sensitivity, e.g., one step can bind cells onto beads, the next can immobilize specific DNA sequences onto beads for cleanup prior to reaction…

As evidenced above, Jovanovich et al., teach that the analyte (applicant’s DNA) “can be” eluted and moved to different beads (applicant’s first and second matrix material), and that such movement “can be” to “a downstream reaction chamber”.  As evidenced above, the different chambers that are in fluid communication with one another can be that found/assembled in a “microfluidic device”. The “microfluidic device” of Jovanovich et al., is deemed to fairly suggest applicant’s “cartridge”.

While Jovanovich et al., teach of the device being configured so to allow for different reactions to occur in different chambers, with the DNA being bound to different resins/beads, it is not clear as to just how many chambers are needed at a minimum.  Also, it is not clear if the modified (bisulfite treated and desulfonated) DNA could be amenable to amplification, e.g., PCR.

Fuhrmann et al., in paragraphs [0056] and [0057], teach:
[0056] After the bisulfite conversion is completed, the DNA is desulfonated and purified. Different methods are known for this purpose (e.g., see: DE 101 54 317 A1=U.S. Ser. No. 10/416,624; Grunau et al. 2001, loc. cit.). Normally, the reaction solution is first treated with sodium hydroxide. Subsequently a neutralization and alcohol precipitation of the DNA are carried out. In one embodiment of the above-described embodiments according to the invention, the purification is performed by means of a gel filtration, e.g., with Sephadex-G25 columns (see PCT/EP2004/011715). The bisulfite salt can be removed very effectively in this way, without the need for further washing steps…

It is particularly preferred to amplify the DNA first by means of a polymerase chain reaction.  (Emphasis added)

A evidenced above, the bisulfite salt can be effectively removed from the reaction mixture by its binding to the resin.  
In support of the position that virtually all of the bisulfite salts are removed via such a procedure and that the resultant converted nucleic acid can be subjected to any method of detection/analysis, attention is directed to Berlin et al., which teaches at paragraph [0052]:
[0052] After the bisulfite conversion is completed, the DNA is desulfonated and purified. Different methods are known for this purpose (e.g., see: DE 101 54 317 A1=U.S. Ser. No. 10/416,624; Grunau et al. 2001, loc. cit.). Normally, the reaction solution is first treated with sodium hydroxide. Subsequently, a neutralization and alcohol precipitation of the DNA are carried out. In a preferred embodiment of the above-described embodiments according to the invention, the purification is performed by means of a gel filtration, e.g., with Sephadex-G25 columns. The bisulfite salt can be removed very effectively in this way, without the need for further washing steps. In a second preferred embodiment, the purification is conducted via DNA-binding surfaces, e.g., via the Wizard DNA purification resin of Promega (see: Kawakami et al., loc. cit.). A third preferred embodiment utilizes magnetic particles for purification, e.g., with the help of the Magna-Pure process…  Further technical instructions for purifying nucleic acids via gel filtration, DNA-binding surfaces and magnetic particles are known to the person skilled in the art and are provided, e.g., from the manufacturer's instructions. In a most particularly preferred embodiment, purification is conducted by means of an ultrafiltration. Such a procedure has several technical advantages and results in a surprisingly successful purification of the converted DNA. The recovery rate of the converted DNA is very high (>85%, see Example 6). This is true for both, high-molecular DNA as well as also for fragmented DNA, such as found, e.g., in body fluids.  The conventional methods for isolating bisulfite-treated DNA, in contrast, only lead to a recovery rate of approximately 25%. Ultrafiltration also has other advantages. For instance, purification is very flexible with respect to the volume of the samples to be used. In addition, the bisulfite salts can be removed almost completely. Furthermore, a desulfonation can be performed on the filter membrane, which additionally results in a savings in time. Different commercially available ultrafiltration systems are known to the person skilled in the art, which may be used for the method according to the invention…  Now the eluate [DNA] can be used directly for the intended detection reactions. It is known to the person skilled in the art that other procedures may be indicated with other ultrafiltration systems, and that a good yield can also be obtained by varying the above-indicated conditions. The corresponding embodiments are also part of this invention.   (Emphasis added)


Neither Hindson et al., Li et al., Granados, Jovanovich et al., Fuhrmann et al., nor Berlin et al. have been found to teach performing multiple analysis steps in a common chamber.

Chang et al., at paragraph [0046], teaches:
Complete analysis of samples may be performed within cartridge 200 docked into any one of bay sites 103 (A1-A4) of system 100 without human intervention other than insertion and removal of the cartridge.  (Emphasis added)

Chang et al., at paragraph [0045], teach that the cartridge may comprise one or more chambers.  As stated therein:
[0045] Cartridge 200 contains at least one chamber (not illustrated) presenting a fluid sample for analysis. In some embodiments, multiple chambers (two or more) are present within cartridge 200. In the case of multiple chambers, one or more of the chambers may contain a sample for analysis and one or more of the chambers may be suited as one or more reaction chambers. In some embodiments of multiple chambers disposed within cartridge 200, one or more of those chambers may contain solid materials such as filter materials, reactant materials, enrichment materials, dispersion materials, or the like. Cartridge 200 may have one or more than one internal chamber without departing from the spirit and scope of the present invention.

As evidenced above, the cartridge may comprise but one chamber, and that the chamber may contain the sample as well as means by which it is analyzed.  
Chang et al., in paragraph [0064], teach that such methods of DNA analysis include performing PCR.  As stated therein:
The exact analytic processes that might be performed relative to one or more samples within a cartridge are not limited to medical diagnostics and are not relevant to the present invention. DNA analysis including polymerase chain reaction ( PCR) processing, genome or exome sequencing, and other kinds of biologic analytic procedures may be performed in any bay site singly or concurrently without limitations.  (Emphasis added)

In view of the fact that the cartridge may be designed such that not only PCR, but “other kinds of biologic analytic procedures may be performed in any bay site” (chamber) such is 

Attention is also directed to the teachings of Kayyem.  As seen in paragraph [0083], the biochip is configured to comprise “at least one PCR chamber”.

Kayyem, in paragraph [0090], teaches:
[0090] In a preferred embodiment, a reaction chamber in the biochip cartridge (such as a PCR chamber) has one or more valves controlling the flow of fluids into and out of the chamber. The number of valves in the cartridge depends on the number of channels and chambers. Alternatively, the biochip cartridge is designed to include one or more loading ports or valves that can be closed off or sealed after the sample is loaded. It is also possible to have multiple loading ports into a single chamber; for example, a first port is used to load sample and a second port is used to add reagents.  (Emphasis added)

As is evidenced above, the aspect of using a cartridge that comprised one or more chambers, and at least one chamber that allows for the heating of a sample, be it for PCR or bisulfite conversion, was known.  The fact that the complete analysis can be performed in a single chamber is deemed to fairly suggest performing the heating of a nucleic acid sample for bisulfite conversion and subsequently heating the sample so to perform PCR in the same reaction chamber.
As evidenced above, the aspect of one needing to remove bisulfite conversion reagents from a sample prior to performing PCR was well known.  Also well-known were a variety of methods and means for removing the bisulfite reagents from the sample prior to attempting to perform PCR.  The fact that it was known to design cartridges whereby the not only comprise heating chambers, but also comprise columns for binding nucleic acids and either binding or washing bisulfite conversion reagents from the sample were also known.  The fact that it was known in the art that “the bisulfite salts can be removed almost completely” (Berlin et al.), one 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims  1, 2, 6, 9, 11, 12, 16, 18, 22, 29, 48, 62, and 317-320 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252015 A1 (Hindson et al.) in view of US 2015/0099670 A1 (Li et al.), US 2014/0274735 A1 (Granados), US 2008/0014576 A1 (Jovanovich et al.), US 2010/0041024 A1 (Fuhrmann et al.),  US 2006/0134643 A1 (Berlin et al.), US 2014/0098252 A1 (Chang et al.) and US 2007/0098600 A1 (Kayyem).

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252015 A1 (Hindson et al.) in view of US 2015/0099670 A1 (Li et al.), US 2014/0274735 A1 (Granados), US 2008/0014576 A1 (Jovanovich et al.), US 2010/0041024 A1 (Fuhrmann et al.),  US 2006/0134643 A1 (Berlin et al.), US 2014/0098252 A1 (Chang et al.) and US 2007/0098600 A1 (Kayyem) as applied to claims 1, 2, 6, 9, 11, 12, 16, 18, 22, 29, 48, 62, and 317-320 above, and further in view of US 2009/0036665 A1 (Domingo et al.).

See above for the basis of the rejection as it pertains to the disclosure of Hindson et al., Li et al., Granados, Jovanovich et al., Fuhrmann et al., Berlin et al., Chang et al., and Kayyem.

Neither Hindson et al., Li et al., Granados, Jovanovich et al., Fuhrmann et al., Berlin et al., Chang et al., nor Kayyem have been found to teach use of guanidinium thiocyanate-ethanol (GTC-EtOH) in a chamber of the device.
Domingo et al., disclose a “Disposable Sample Processing Unit”.  As seen in paragraph [0046], the device is configured to isolated nucleic acids from blood plasma wherein guanidinium thiocyanate/ethanol is used.  As disclosed therein:
[0046] The process shown in FIG. 6 uses a hand-operated filter dial 302 to direct reagents and air from hand-operated syringes 106, 108, 110 through a silica matrix filter 308 via the fluidic plumbing of unit 100. In step 602, plasma is separated from whole blood. In step 604, preferably 200-400 .mu.l of plasma are collected. In step 606, the plasma material is lysed in a guanidinium thiocyanate/ethanol solution buffer. Thereafter, in step 608, the lysed specimen is introduced via sample port 200 while filter dial 302 is in position 1, allowing nucleic acid (NA) to bind to silica matrix 308. The lysed specimen may be introduced to sample port 200 using syringe 106. Thereafter, in steps 610 and 612 silica matrix 308 is washed, first with a guanidinium thiocyanate/ethanol buffer and then with an ethanol buffer via sample port 200 while filter dial 302 is in position 1. The buffers may be introduced to sample port 200 in steps 610 and 612 through separate syringes.  (Emphasis added)

In view of the above showing, it would have been obvious to said ordinary artisan to have further modified the combined teachings of Hindson et al., Li et al., Granados, Jovanovich et al., Fuhrmann et al., Berlin et al., Chang et al., and Kayyem so to include the use of guanidinium thiocyanate/ethanol for as disclosed by Domingo et al., to isolate nucleic acids found therein, and to have same bind to a “silica matrix” (applicant’s “matrix material”).  
In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.  Additionally, in view of the intense interest in one being able to isolate and detect nucleic acids of medical significance, said ordinary artisan would have been amply motivated.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims  23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252015 A1 (Hindson et al.) in view of US 2015/0099670 A1 (Li et al.), US 2014/0274735 A1 (Granados), US 2008/0014576 A1 (Jovanovich et al.), US 2010/0041024 A1 (Fuhrmann et al.),  

Response to argument
At pages 6-10 of the response of 30 August 2021, hereinafter the response, applicant’s representative asserts:
Accordingly, Dr. Higuchi’s doubts rested inter alia on a question about the ability to sufficiently wash bisulfite from the reaction tube so that subsequent PCR could be carried out efficiently and reliably in that same reaction tube.

The above traversal has been considered and has not been found persuasive towards the withdrawal of a rejection of claims under 103(a).  As evidenced above, the art plainly teaches that complete analysis of nucleic acids can be performed in a cartridge that can comprise at least one chamber, and that multiple additional chambers can be present, and be used to provide a variety of reagents, including that which can be used to wash the treated sample.  In support of this position, it is again noted that Chang et al., at paragraph [0046], teaches:
Complete analysis of samples may be performed within cartridge 200 docked into any one of bay sites 103 (A1-A4) of system 100 without human intervention other than insertion and removal of the cartridge.  (Emphasis added)

Chang et al., at paragraph [0045], teach that the cartridge may comprise one or more chambers.  As stated therein:
[0045] Cartridge 200 contains at least one chamber (not illustrated) presenting a fluid sample for analysis. In some embodiments, multiple chambers (two or more) are present within cartridge 200. In the case of multiple chambers, one or more of the chambers may contain a sample for analysis and one or more of the chambers may be suited as one or more reaction chambers. In some embodiments of multiple chambers disposed within cartridge 200, one or more of those chambers may contain solid materials such as filter materials, reactant materials, enrichment materials, dispersion materials, or the like. 

As evidenced above, the cartridge may comprise but one chamber, and that the chamber may contain the sample as well as means by which it is analyzed.  
While Chang et al., does not teach of specific means for eliminating bisulfite reactants from a sample, it is again noted that Berlin et al., teaches at paragraph [0052]:
[0052] After the bisulfite conversion is completed, the DNA is desulfonated and purified. Different methods are known for this purpose (e.g., see: DE 101 54 317 A1=U.S. Ser. No. 10/416,624; Grunau et al. 2001, loc. cit.). Normally, the reaction solution is first treated with sodium hydroxide. Subsequently, a neutralization and alcohol precipitation of the DNA are carried out. In a preferred embodiment of the above-described embodiments according to the invention, the purification is performed by means of a gel filtration, e.g., with Sephadex-G25 columns. The bisulfite salt can be removed very effectively in this way, without the need for further washing steps. In a second preferred embodiment, the purification is conducted via DNA-binding surfaces, e.g., via the Wizard DNA purification resin of Promega (see: Kawakami et al., loc. cit.). A third preferred embodiment utilizes magnetic particles for purification, e.g., with the help of the Magna-Pure process…  Further technical instructions for purifying nucleic acids via gel filtration, DNA-binding surfaces and magnetic particles are known to the person skilled in the art and are provided, e.g., from the manufacturer's instructions. In a most particularly preferred embodiment, purification is conducted by means of an ultrafiltration. Such a procedure has several technical advantages and results in a surprisingly successful purification of the converted DNA. The recovery rate of the converted DNA is very high (>85%, see Example 6). This is true for both, high-molecular DNA as well as also for fragmented DNA, such as found, e.g., in body fluids.  The conventional methods for isolating bisulfite-treated DNA, in contrast, only lead to a recovery rate of approximately 25%. Ultrafiltration also has other advantages. For instance, purification is very flexible with respect to the volume of the samples to be used. In addition, the bisulfite salts can be removed almost completely. Furthermore, a desulfonation can be performed on the filter membrane, which additionally results in a savings in time. Different commercially available ultrafiltration systems are known to the person skilled in the art, which may be used for the method according to the invention…  Now the eluate [DNA] can be used directly for the intended detection reactions. It is known to the person skilled in the art that other procedures may be indicated with other ultrafiltration systems, and that a good yield can also be obtained by varying the above-indicated conditions. The corresponding embodiments are also part of this invention.   (Emphasis added)

In view of the explicit teachings that bisulfite salt can be removed from a treated sample, and that “the eluate [DNA] can be used directly for the intended detection reactions”, said 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims  1, 2, 6, 9, 11, 12, 16, 18, 22, 29, 48, 62, and 317-320 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252015 A1 (Hindson et al.) in view of US 2015/0099670 A1 (Li et al.), US 2014/0274735 A1 (Granados), US 2008/0014576 A1 (Jovanovich et al.), US 2010/0041024 A1 (Fuhrmann et al.),  US 2006/0134643 A1 (Berlin et al.), US 2014/0098252 A1 (Chang et al.) and US 2007/0098600 A1 (Kayyem).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634